Title: To George Washington from Pierre Penet, 3 August 1776
From: Penet, Pierre
To: Washington, George



My General
Nants [France] 3d Augt 1776

I am pleased to present you my Respects, and to inform you of the Success of my Operations in France. I can assure you you need not fear the want of Amunition, I have found the Means to furnish your Armies, and to provide your Garrisons. There will go to you immediately four Subjects, two of which are of Distinction and great Merit, and who will deliver into proper hands the political State of France[,] England, Spain & Portugal. We wish every Success to your Arms, and also if possible that we may lend a hand. The Letter which will be sent to you by one of these Gentlemen, will inform you well of interesting and advantagious Circumstances which I cannot communicate to you but by them.

I have, my General a demand to make of you for a favor which I desire to obtain, and which I hope to merit; I have wrote concerning it to Docr Franklin, it is that you would grant me the Honour of the Title of your first Aid de Camp and that you would permit me to wear the Uniform and also the Ribbon. I ask no Pay, but the honour only of being in your Service, I hope you will grant me that favour in Consideration of my Attachment, and the desire I have to serve with Fidelity the Nation of the thirteen united Colonies of North America. I shall make my Residence in Nants, and dont intend to return to the Continent before the End of the War, my presence being necessary for your Operations and not being able to trust such secret Affairs but to myself[.] If I can be so happy as to be of any use to you, I am intirely at your Disposal. Doct. Franklin can forward your Letters to me, and also the Brevet of Aid de Camp which I hope you will not refuse me, and which I shall receive with the greatest pleasure. I beg my best Respects to Mad: Washington, and assure her that I have the honor to be my Genl her and your most hble Servt

P. Penet & Co.

